Citation Nr: 1638467	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-40 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including generalized anxiety disorder and/or posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The Veteran served on active duty in the Marines from January 2003 to January 2007.  He had service in the Southwest Asia Theater of Operations.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2009 rating decision of the VA Regional Office (RO) in Cleveland, Ohio that denied entitlement to service connection for an anxiety disorder.  

The Veteran was scheduled for a videoconference hearing in August 2016 but failed to report.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that the Veteran initially filed a claim of entitlement to service connection for a generalized anxiety disorder.  However, during an informal hearing with the Veteran in May 2015 (Report of General Information), the VA Decision Review Officer (DRO) informed him that he would also be considered for service connection of PTSD.  This was because, among other thing, military records indicate the Veteran served in combat in Iraq and indicated on a previous VA examination in June 2007 that he had had anxiety since a close friend was killed in a truck accident in Iraq for which he felt some level of responsibility.  The DRO informed the appellant of the more relaxed evidentiary standards for establishing PTSD and told him that he would be scheduled for an initial PTSD examination.  He was advised that he could submit any private treatment records he might have pertaining to claim.

The record reflects that the Veteran did not report for VA examination scheduled later in May 2015, and that he did not respond to multiple attempts to reach him by telephone, letters and e-mail since that time.  He failed to report for a videoconference hearing scheduled in August 2016 which he had previously requested.

VA regulation clearly specifies that when a claimant fails to report for an examination [without good cause] scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  A claimant failing to report for a scheduled examination must show good cause for not doing so. See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet.App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet.App. 307, 311(1992).  The Veteran's current claim of entitlement to service connection for an acquired psychiatric disorder falls squarely within the purview of an other original claim since he is already service-connected for other disorders.  

In order for VA to process claims, individuals applying for benefits have a responsibility to cooperate with the agency in the gathering of evidence necessary to establish entitlement to benefits. See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The Court of Appeals for Veterans Claims has held that "The duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood; see also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  This includes reporting for VA examination.

The Board would also point out that the fact that the Veteran did not comply with VA's request to report for VA examination in May 2015, has failed to respond to any correspondence from VA since that time, and did not report for his videoconference hearing, suggests abandonment of the claim.  Where a Veteran fails without adequate reason to respond to an order to report for VA examination within one year of the date of request the claim for such benefits will be considered abandoned. See 38 C.F.R. § 3.158 (2015).  

Nevertheless, the Board observes, however, that the record does not reflect that the appellant has been afforded written Veterans Claims Assistance Act (VCAA) notice with respect to the claim of entitlement to service connection for PTSD.  While the Veteran was provided with VCAA letter in March 2009 addressing his claim for service connection for a generalized anxiety disorder, it does no inform him of the evidence necessary to establish service connection for PTSD.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As such, the case must be remanded for proper notification in this regard.  Under the circumstances, since this case is being remanded for a procedural defect, the Veteran will be given another opportunity to express his willingness to report for VA examination by contacting his local VA office to schedule an examination for PTSD purposes.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran the requisite VCAA notice for PTSD.

2.  Send the Veteran a letter asking him if he desires to report for a VA examination in connection with his claim and given him an appropriate amount of time to respond.  The letter should include notice of the potential consequences of his failure to report as contained in 38 C.F.R. § 3.655.  A copy of the letter must be included in the claims folder.  

3.  If the Veteran indicates that he desires an examination, schedule him for an appropriate examination addressing his claim for service connection for an acquired psychiatric disorder, to include PTSD. 

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


